Appeal from an order of the Family Court of Broome County, entered February 19,1980, which modified a prior order of the court. The Family Court modified a prior support order and directed the appellant to pay for “all medical, dental, and drug expenses of the three children of the parties not covered by insurance”. The prior order had simply incorporated a separation agreement specifically requiring the appellant to provide medical insurance coverage for the children. The appellant’s allegations of error are not persuasive. The record discloses sufficient evidence to support the necessity of a modification and the appellant has no basis for a claim of financial hardship. (See Matter of Bachman v Carro, 67 AD2d 1030; Yeackel v Lindstead, 67 AD2d 755.) Order affirmed, with costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.